DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claimed limitation “doped” has been given its broadest reasonable interpretation in view of the Specification. The term “doped” as claimed is interpreted as “substituted” [Specification, 0065] or “replaced” [Specification, 0088] or impurity element [Remarks 02/04/2022, Pg. 6]. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “doping” is primarily used in the semiconductor art and means introducing a foreign material to another substance. In substitution, generally, an incoming molecule is introduced to replace some part of another substance. Here, one material must be going in and then another one going out. But in doping, some part of the material to be doped must not necessarily be replaced. Doping generally refers to a very small addition, say less than 1%. Substitution is in much higher concentration and the added constituent is meant to substitute for the existing atom or ion. Doping is a specific term used for introducing some defect in a host nonstoichiometric crystal by incorporating an infinitesimally small amount of foreign substance which occupies only the interstitial sites but not the constituent sites. 

The Examiner’s interpretation is consistent with the Specification and with Applicant’s remarks. This claim interpretation was adopted in view of Applicant’s arguments against the 35 U.S.C 112(a) rejection presented 08/25/2021 because there is not support for the claim limitation in claim 21 “wherein the LDH structure comprises one or more doped divalent micronutrients selected from the group consisting of copper (Cu), iron (Fe(II), manganese (Mn), zinc (Zn), cobalt (Co), and combinations thereof” when “doped” is interpreted in view of the accepted definition in the semiconductor art.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the LDH" in claims 21, 23 and 25-28 is indefinite because it is unclear if the claimed structure is directed to the undoped layered double hydroxide or the doped-LDH.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a layered double hydroxide (LDH) comprising at least one micronutrient”, and the claim also recites “wherein the LDH structure comprises one or more doped divalent micronutrients selected from the group consisting of […] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iwig et al. (US Patent Publication No. 2015/0239790 A1) as evidenced by Parekh et al. (US Patent No. 6,803,401 B2), Miriam Webster (2020), and Katsuki et al. (US Patent No. 6,291,570 B1).

In regard to claims 21 and 42, Iwig et al. discloses a composite fertilizer [Fig. 4] comprising:

    PNG
    media_image1.png
    542
    467
    media_image1.png
    Greyscale
a first particle comprising one or more macronutrients (e.g. nitrogen containing compound) [Paragraph 0002], and
at least one second particle (e.g. release agent in powder form) [Paragraph 0002, 0130] comprising a layered double hydroxide [Paragraph 0029] comprising at least one micronutrient [Paragraph 0036-0037],
wherein the at least one second particle is present on the surface of the first particle [Paragraph 0134, Fig. 4],
wherein the LDH structure is, for example, hydrotalcite [Paragraph 0029, 0050]:
Mg6Al2(CO3)(OH)16*4(H2O)   (eq. 2)

The Iwig reference does not explicitly disclose the doped divalent micronutrients, wherein the LDH comprises below 30 wt% of the micronutrients. For the purposes of examination the term “doped” is synonymous with substituted [Specification, 0065] or replaced [Specification, 0088] or impurity element [Remarks 02/04/2022, Pg. 6].
 
Parekh et al. describes hydrotalcite as the name given to a natural mineral having the chemical structure identical to that described by Iwig [Parekh, Column 1, lines 51-53]. Natural hydrotalcite is an example of a basic magnesium alumino-carbonate hydrate. As obtained from the earth, natural hydrotalcite is generally contaminated with other minerals such as penninite and muscovite [Column 1, lines 53-57]. Penninite is a mineral approximately (Mg,Fe,Al)6(Si,Al)4O11(OH)8. [Merriam-Webster, Pg. 1]. Hydrotalcite can also be obtained via synthetic production methods as described by Katsuki. Synthetic hydrotalcite compound particles contain various impurities derived mainly from their source materials during their production process and these impurities are contained in the hydrotalcite compound particles as a solid solution or admixture [Katsuki, Column 2, lines 49-53]. Impurities listed in Table 1 [Column 15] include Fe, Mn, Cu, V, Co, Ni and Cr. It necessarily follows that Iwig’s teaching of LDH in the form of hydrotalcite, whether in natural or synthetic form, includes “doped” divalent micronutrients such as copper, iron, manganese, cobalt, and combinations thereof as demonstrated by Parekh and Katsuki. Because the micronutrients present in hydrotalcite are described as “impurities”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they are present in the LDH in amounts below 30 wt%.

In regard to claims 22 and 40, lwig et al. disclose a second particle (e.g. release agent) in powder form [Paragraph 0013]. The release agent coating has an average thickness of not greater than 25 microns [Paragraph 0084] and in one example, the second particle is sieved to less than 200 mesh (e.g. less than 75 um[Paragraph 0171]. These values fully encompasses the claimed ranges. lwig describes that the smaller particle size appears to have an effect on the release rate, where smaller particles result in a slower release rate as compared to larger particles [Paragraph 0179]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second particle with a size within the claimed ranges through routine experimentation. One of ordinary skill in the art would have been motivated to do so to achieve a slower micronutrient release rate.

In regard to claims 23 and 27, Iwig et al. disclose wherein the LDH structure is, for example, hydrotalcite [Paragraph 0029, 0050]. As recited above, hydrotalcite can be obtained via synthetic production methods as described by Katsuki. Synthetic hydrotalcite compound particles contain various impurities derived mainly from their source materials during their production process and these impurities are contained in the hydrotalcite compound particles as a solid solution or admixture [Katsuki, Column 2, lines 49-53]. Impurities listed in Table 1 [Column 15] include Fe, Mn, Cu, V, Co, Ni and Cr.

In regard to claim 25, Iwig et al. disclose the LDH wherein the structure is, for example, hydrotalcite [Paragraph 0029, 0050]:
Mg6Al2(CO3)(OH)16*4(H2O)   (eq. 2)
This LDH comprises above 50 wt% of non-micronutrients as required by the claim.

In regard to claim 28, lwig et al. disclose the LDH (e.g. release agent) modified by sugar polymer (e.g. organic polymer) [Paragraph 0118].

In regard to claims 29-30, Iwig et al. disclose a composition wherein the second particle encases the surface of the first particle [Paragraph 0110] (e.g. a coating surrounding on all sides with a coverage degree above 50%) [Paragraph 0022].

In regard to claim 31, lwig et al. teach the composition wherein the second particle (e.g. release agent) is not greater than 30 wt. % of the fertilizer composition [Paragraph 0086].

In regard to claim 32, as described above in the rejection of claim 21, the micronutrients present in hydrotalcite are described as “impurities”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they are present in the LDH in amounts below 9 wt%.

In regard to claims 33-34, lwig et al. disclose the first particle in the form of a granule between 4 and 20 mesh (e.g. between 0.85 mm — 0.475 cm) [Paragraph 0014].

In regard to claims 35-36 lwig et al. disclose a first particle comprises a nitrogen macronutrient in the form of urea [Paragraph 0086-0087].

In regard to claim 41, Iwig et al. discloses a composite fertilizer [Fig. 4] comprising:
a first particle comprising one or more macronutrients (e.g. nitrogen containing compound) [Paragraph 0002], and
at least one second particle (e.g. release agent in powder form) [Paragraph 0002, 0130] comprising a layered double hydroxide [Paragraph 0029] comprising at least one micronutrient [Paragraph 0036-0037],
wherein the at least one second particle is present on the surface of the first particle [Paragraph 0134, Fig. 4],
wherein the LDH structure is, for example, hydrotalcite [Paragraph 0029, 0050]:
Mg6Al2(CO3)(OH)16*4(H2O)   (eq. 2)
The Iwig reference does not explicitly disclose the LDH comprising the combination of recited micronutrients, wherein the LDH comprises below 30 wt% of the micronutrients. 

Parekh et al. describes hydrotalcite as the name given to a natural mineral having the chemical structure identical to that described by Iwig [Parekh, Column 1, lines 51-53]. Natural hydrotalcite is an example of a basic magnesium alumino-carbonate hydrate. As obtained from the earth, natural hydrotalcite is generally contaminated with other minerals such as penninite and muscovite [Column 1, lines 53-57]. Penninite is a mineral approximately (Mg,Fe,Al)6(Si,Al)4O11(OH)8. [Merriam-Webster, Pg. 1]. Hydrotalcite can also be obtained via synthetic production methods as described by Katsuki. Synthetic hydrotalcite compound particles contain various impurities derived mainly from their source materials during their production process and these impurities are contained in the hydrotalcite compound particles as a solid solution or admixture [Katsuki, Column 2, lines 49-53]. Impurities listed in Table 1 [Column 15] include Fe, Mn, Cu, V, Co, Ni and Cr. It necessarily follows that Iwig’s teaching of LDH in the form of hydrotalcite, whether in natural or synthetic form, includes “doped” divalent micronutrients such as copper, iron, manganese, cobalt, and combinations thereof as demonstrated by Parekh and Katsuki. Because the micronutrients present in hydrotalcite are described as “impurities”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they are present in the LDH in amounts below 30 wt%.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Iwig et al. (US Patent Publication No. 2015/0239790 A1) as evidenced by Parekh et al. (US Patent No. 6,803,401 B2), Miriam Webster (2020), and Katsuki et al. (US Patent No. 6,291,570 B1) in view of Weston et al. (US Patent No. 5,352,265).

In regard to claim 37, Iwig does not disclose a first particle comprising a nitrification inhibitor.

Weston et al. disclose an improved urea-based granular fertilizer comprising a nitrification inhibitor [Column 5, lines 45-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nitrification inhibitor within the urea-based first particle of the lwig reference because this stabilizes the ammonium against oxidation to the nitrate form [Column 5, lines 48-50]. One of ordinary skill in the art would have been motivated to do so in order to provide nitrogen to plants over an extended period of time [Column 4, lines 6-10].
Indication of Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest prior art of record - Iwig et al. (US Patent Publication No. 2015/0239790 A1) – discloses a LDH comprising one or more micronutrients selected from the group consisting of copper (Cu), iron (Fe(II)), manganese (Mn), zinc (Zn), cobalt (Co), and combinations thereof [Paragraph 0036-0037].

    PNG
    media_image2.png
    133
    417
    media_image2.png
    Greyscale

The prior art references do not teach or render obvious all the cumulative limitations of claim 26 with particular attention to a composite for a fertilizer comprising a layered double hydroxide (LDH), “
“wherein the LDH is selected from the group consisting of MgZnFeIIINO3, and MgZnFe"'CO3”.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.

	Applicant’s arguments (pgs. 6-7) with respect to the term “doped” are not persuasive. The arguments describe the term with respect to semiconductor technology and this interpretation is not consistent with the Specification.  The Specification as originally filed recites Zn doped Mg—Fe(III) and Cu(II) doped Mg—Fe(III) [Paragraph 0023-0031, 0066, Example 1, Example 8]. Divalent micronutrients as recited in the claims and Specification are substituted or provided as the general LDH structure [Specification, Page 8]. Indeed, the Specification as originally filed uses the term “doped” as an alternative to the general LDH structure itself [Specification, Page 8]. Arguments directed to semiconductor technologies and the corresponding definitions of “doped” common to semiconductor structures are not persuasive.

	Applicant argues (pgs. 7-8) penninite recited in the Parekh reference is an impurity particle and is not chemically integrated into the crystal lattice positions in the LDH crystal lattice. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chemical integration of micronutrients into the crystal lattice positions in the LDH crystal lattice) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues (pg. 8) one of skill in the art would not have a reasonable basis or motivation to combine the prior art of Parekh or Katsuki. This argument is not persuasive because these reference are being relied upon as evidentiary documents demonstrating the known, inherent presence of impurities in natural and synthetic hydrotalcite.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 29, 2022